Title: To George Washington from Timothy Pickering, 20 February 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War-Office Feby 20. 1795.
        
        General Knox has handed me the inclosed communications from General Wilkinson, deeming them proper to be seen by you. He desires me afterwards to return them.
        General Knox’s letter of the 4th of last December to General Wilkinson accompanies the communications of the latter, to render them intelligible. I am most respectfully sir, your obt servant
        
          Timothy Pickering
        
      